DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 recites “an internal surface of the housing” (line 2) and “an inner surface of the housing” (line 4).  It is unclear whether these two components are intended to be a single component or two separate components as “internal” and “inner” are synonyms.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the seal.  Note that the seal is not positively recited in claim 25; only the recess is positively recited.  A recess cannot be a sealing structure as the seal is a necessary component of a sealing structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, 7-17, and 21-25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Walker et al. (US 2009/0112207 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Claim 1. Walker et al. disclose an interspinous process device (device 400 of Fig. 43 with adjustable portion 568 of Figs. 47-48) configured for placement between adjacent spinous processes on a subject's spine (via hooks 402 and 404), comprising: a housing (outer tube 548) configured for mounting to a first spinous process, the housing comprising a lead screw (lead screw 554) fixedly secured to the housing at an end surface (end surface of outer tube 548 most distal to end cap 566) of the housing; a magnetic assembly (hollow magnet 562, inner tube 550, inner sleeve 564, ball bearings  556 and 558, nut 560, and end cap 566) configured for mounting to a second spinous process, the magnetic assembly comprising a hollow magnet (hollow magnet 562) rotatably disposed therein, the hollow magnet configured to engage with the lead screw wherein a rotation of the hollow magnet in a first direction causes telescopic movement of the magnetic assembly relative to the housing and the lead screw, wherein the first spinous process and the second spinous process are adjacent (para. 0159 states that distraction rod 412 can be cut to the desired length and bent into a custom configuration to fit the patient’s specific anatomy, and thus the Examiner is taking the position that the device of Walker et al. could be used on adjacent spinous processes) (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 2. Walker et al. disclose wherein rotation of the hollow magnet in the first direction is configured to telescopically move the magnetic assembly out of the housing (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 3. Walker et al. disclose wherein rotation of the hollow magnet in a second direction opposite the first direction, is configured to telescopically move the magnetic assembly into the housing (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 4. Walker et al. disclose the magnetic assembly comprising a retaining cup (inner tube 550 and inner sleeve 564 form a cup) configured to rotatably support the hollow magnet within the magnetic assembly (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 5. Walker et al. disclose a thrust bearing (ball bearings 558), wherein an end of the retaining cup is rotationally supported by the thrust bearing (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 7. Walker et al. disclose an external adjustment device (external device 1406 of Fig. 35) configured to apply a magnetic field to the hollow magnet and configured to rotate the hollow magnet (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 8. Walker et al. disclose the external adjustment device comprising a feedback sensor (see para. 0138) configured to determine positional data of the magnetic assembly (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 9. Walker et al. disclose wherein the feedback sensor detects one or more of: an acoustic signal (see para. 0146), a radiation signal, and a magnetic signal (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 10. Walker et al. disclose at least one force feedback sensor (see para. 0146) (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 11. Walker et al. disclose an RFID tag (see para. 0144) (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 21. Walker et al. disclose wherein an inner surface of the hollow magnet comprises a threaded insert (nut 560) affixed thereon and configured to engage with a threaded portion of the lead screw (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 22. Walker et al. disclose a magnetic assembly housing (inner tube 550) that hosts the magnetic assembly, wherein the magnetic assembly housing has a first diameter that is smaller than a second diameter of the housing (Figs. 47-48 show that inner tube 550 fits within outer tube 548 and thus has a smaller diameter), to which the lead screw is fixedly secured (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 23. Walker et al. disclose wherein the lead screw comprises a first end (end of lead screw 554 most distal to end cap 566) fixedly secured to the housing at the end surface of the housing, and a second, opposite end (end of lead screw 554 most proximal to end cap 566) extending into a cavity defined by the hollow magnet (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).
Claim 24. Walker et al. disclose wherein the housing is coupled to a first mounting surface (surface on hook 404) configured to affix to the first spinous process (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).
Claim 25. Walker et al. disclose a sealing structure disposed between the magnetic assembly and an internal surface () of the housing, wherein the sealing structure comprises a recess () dimensioned to receive a seal configured to be compressed between an inner surface () of the housing and the recess (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  Note that only the recess is positively recited as part of the sealing structure.  The Examiner is taking the position that a seal could be placed within the recess against the internal/inner surface and function as [AltContent: textbox (Internal/Inner
Surface)][AltContent: textbox (Recess)]claimed.








Claim 12. Walker et al. disclose an interspinous process device (device 400 of Fig. 43 with adjustable portion 568 of Figs. 47-48) configured for placement between adjacent spinous processes on a subject's spine (via hooks 402 and 404), comprising: a housing (outer tube 548) configured for mounting to a first spinous process, the housing comprising a lead screw (lead screw 554) fixedly secured to the housing at an end surface (end surface of outer tube 548 most distal to end cap 566) of the housing; a moveable magnetic assembly (hollow magnet 562, inner tube 550, inner sleeve 564, ball bearings  556 and 558, nut 560, and end cap 566) configured for mounting to a second spinous process, at least a portion of the moveable magnetic assembly telescopically disposed within the housing, the moveable magnetic assembly comprising a hollow magnet (hollow magnet 562) rotatably disposed therein, the hollow magnet configured to engage with the lead screw wherein a rotation of the hollow magnet in a first direction causes telescopic movement of the moveable magnetic assembly relative to the housing and the lead screw, wherein the first spinous process and the second spinous process are adjacent (para. 0159 states that distraction rod 412 can be cut to the desired length and bent into a custom configuration to fit the patient’s specific anatomy, and thus the Examiner is taking the position that the device of Walker et al. could be used on adjacent spinous processes) (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 13. Walker et al. disclose wherein rotation of the hollow magnet in the first direction is configured to telescopically move the moveable magnetic assembly out of the housing (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 14. Walker et al. disclose wherein rotation of the hollow magnet in a second direction opposite the first direction, is configured to telescopically move the moveable magnetic assembly into the housing (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 15. Walker et al. disclose the magnetic assembly comprising a retaining cup (inner tube 550 and inner sleeve 564 form a cup) configured to rotatably support the hollow magnet within the magnetic assembly (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 16. Walker et al. disclose a thrust bearing (ball bearings 558), wherein an end of the retaining cup is rotationally supported by the thrust bearing (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  
Claim 17. Walker et al. disclose an external adjustment device (external device 1406 of Fig. 35) configured to apply a magnetic field to the hollow magnet to rotate the hollow magnet (Figs. 35, 43, and 47-48; paras. 0138, 0144, 0146, and 0166).  

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
In response to Applicant's argument that Walker fails to disclose the first spinous process and the second spinous process being adjacent (see pg. 6), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As noted in the rejections above, Walker states that distraction rod 412 can be cut to the desired length and bent into a custom configuration to fit the patient’s specific anatomy (see para. 0159), and thus the Examiner is taking the position that the device of Walker et al. could be used on adjacent spinous processes.
	The Examiner notes Applicant’s statement regarding common ownership of Walker and the present application (see pg. 7).  However, it is noted that, at this time, Walker has not been used in a 35 U.S.C. 103(a) rejection and thus the 35 U.S.C. 103(c) exception does not apply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773